Title: Enclosure: Résumé de mon avis au Comité du Commerce …, 13 March 1786
From: Comité du Commerce
To: 


Enclosure
Résumé de mon avis au Comité du Commerce avec les Etats-unis lorsque la question des tabacs nous a été présentée.
En prenant place au comité dont j’ai l’honneur d’Etre Membre je déclarai franchement mon ignorance des details qu’on y doit traiter, et ne me permis que quelques observations Générales sur nos Rapports avec les Etats-unis. Nommés par le Gouvernement pour les Etudier tous, pour augmenter le Commerce Gallo-Américain par tous les moyens de liberté et d’Echange, Nous sommes spécialement chargés de les trouver dans un Plan nouveau et le meilleur possible sur l’objet  important des tabacs. On a pû s’affliger pendant la Guerre de voir tant de nos millions passer à nos Ennemis pour payer en manufactures Anglaises les Denrées de nos Alliés. Après la Paix, on aurait dû prévoir les inconvénients du Monopole d’un Négociant Ecossois établi par les fermiers Généraux de France en Virginie; et le meilleur Chemin pour en revenir n’etait pas le marché de M. Robert Moriss, dont les Leçons de Commerce sont un peu cheres, pour ces Messieurs, puisque par une perte momentanée, il s’est assuré un grand profit, et pour nôtre Paÿs, puisque sur vingt millions on n’a pas garanti le moindre débouché à nos marchandises. Mais il ne nous suffit pas de parcourir le cercle étroit de quelques erreurs, et l’honneur du comité, le Devoir de chaque Membre éxigent de nous la Spéculation quelconque où la Patrie peut espérer le plus d’avantages.
C’est dans ces Principes que j’ai cherché partout les Lumieres dont je manquais, et qu’au milieu d’avis différents, je me suis confirmé dans l’idée que je n’avais eue d’abord que parcequ’elle se presente toute seule après avoir ecouté dans le dernier Comité les personnes plus instruites que moi, après avoir demandé a Mrs. les fermiers Généraux quelques explications, j’ai osé vers la fin de la séance hasarder une opinion que le Comité veut avoir par écrit; qu’il me soit au moins permis de repeter ici, que si j’ai adopté presqu’aveuglement les calculs de la ferme Générale, si les talents et les Connoissances de ses trois Representants m’ont donné tant de désavantages, il est juste, dans le cas ou mes Résultats et mes Raisonnements seraient au Pair des leurs, de donner Gain de cause à ma proposition.
Pendant le Bail de David, les achats de tabac, année commune, montent à 23. millions 500. mille livres pesant, et pendant celui de Salzard à 23. millions 400. mille livres. La Consommation annuelle dans l’un et l’autre Bail ne passoit pas disoit-on 14. millions 700. mille livres de Poids, ce qui supposait le déchet d’environ un tiers sur la fabrication. On fait monter les frais de Regie à près de 5,850,000.₶ et dans les Bazes du nouveau Bail, les achats et frais de Manufacture sont evalués a 11,050,000.₶ Le Bail futur est fixé à 27,000,000,₶ obligatoires et une chance de 2,000,000.₶ de plus.
Mais dans nôtre discussion au Comité, Mrs. les fermiers Généraux ont bien voulu nous donner des Eclaircissements encore plus précis. Ils ont dit que ce Bail futur est calculé sur la supposition d’un Prix de 36.₶ pour le quintal de tabac, ce qui en déduisant pour l’achat de 23. millions 400. mille livres pesant, une somme de 8,424,000.₶ laisse pour les frais de manufacture 2,626,000.₶ qui se divisant par 14. millions 700. mille livres de poids auxquels on avait evalué la Consommation auroient porté le prix de fabrication à 3. sols et près de 7. deniers la livre, de même que les 23. millions 400. mille livres de poids auraient fait payer la Livre de tabac brut 7. sols 2. deniers 4/10 mais ayant pris la Liberté dans la derniere assemblée de soumettre mes doutes aux Représentants de la Ferme, ils ont eu la bonté de rectiffier ces Bazes par deux déclarations.
1.° Que le prix de 33.₶ le quintal est le plus haut que les Américains puissent trouver dans aucun Port de l’Europe, ce qui réduit la valeur du tabac brut à 6. sols 7. deniers et 2/10 la livre.

2.° que le Déchèt sur leur fabrication n’est que 30. p.0/0, ce qui au lieu de 14. millions 700. mille livres de poids en Consommation nous donne 16. millions 380,000. livres, et par conséquent reduit le prix de fabrication à 3. sols 2. deniers 390./819.. Je ne m’aviserai plus d’evaluer à 13. p.0/0 les profits de Mrs. les fermiers Généraux, car ils ont paru revoltés de mon Exagération; mais dans mon nouveau Plan, où comme on peut le vérifier, je mets contre moi tous les articles douteux et touttes les fractions supprimées, je les prie de souffrir pour un instant que j’abandonne aux fermiers ou Régisseurs 10. p. 0/0 de profit.
Ce serait donc démentir formellement Mrs. les fermiers Généraux que de ne pas évaluer en leur passant ce déchèt bien singulier de 30. p.0/0 et leur prix un peu haut de fabrication de ne pas évaluer dis-je le tabac fabriqué à 12. sols 8. deniers—une fraction, et il faut que dans le prix de 3.₶ 6s. le moindre que ces Messieurs nous aient donné, (car à Paris par Exemple on paye 3.₶ 14s.) je trouve 27. millions ou pour trancher la difficulté 29. millions pour le Roy, près de 5,800,000.₶ pour les frais de Regie, quoi qu’un de Mrs. les fermiers Généraux m’ait assuré que la dépense totale pour touttes les Parties des fermes ne passait pas 8,000,000.₶ et un proffit pour le fabricant ou distributeur; je veux bien même y ajouter un gain de 10. p.0/0 pour les fermiers, ou Regisseurs, et ne chicanant d’ailleurs MM. les fermiers Généraux sur aucun de leurs calculs, je vais tâcher de les faire cadrer avec l’Etablissement d’un droit d’Entrée qui rendrait le tabac Marchand dans le Royaume.
En prononçant cet avis au Comité, j’ai prevû qu’on rappellerait mon gout pour la Liberté, ou peut-être qu’on me supposerait celui des systêmes, mais comme je l’ai observé, il n’y a pas une liberté bien effrenée à quintupler par un droit la valeur d’une production, et l’on n’est pas trop systématique en substituant une idée juste et simple à un systême compliqué; c’est dans cette persuasion, qu’après avoir rectifié des calculs dont la plus part posoient sur les reponses de Mrs. les fermiers Généraux dans nôtre discussion, Je repète ici ma proposition d’un droit d’Entrée sur le tabac en feuilles, le seul qui doit être admis; Ce droit serait de 32. sols et demi par livre pesant, ce qui sur 23. millions 400 mille livres de poids donne 38,025,000.₶ ou l’on trouve 29. millions pour le Roy 6. millions au lieu de 5,850,000.₶ pour les frais de Regie, et ce gain de 10. p.0/0 du fermier ou Régisseur dont je sollicite un moment l’admission, avec un reste de 125,000.₶, et me pretant à la supposition d’un déchèt de 30 p.0/0 et à celle du prix de fabrication a 3. sols 2. deniers 390./819. j’evalue la livre du tabac fabriqué et ayant payé le droit à 2.₶ 19s. 1d. malgré les 10. p.0/0 du fermier j’accorde encore 5. sols par livre pour le Marchand, et tous mes efforts ne peuvent faire  monter le prix du tabac qu’a 3.₶ 4s. 1d. tandis que le moindre prix de la Ferme est de 3.₶ 6.s.
On m’a fait jusqu’ici quelques objections qui ne me paroissent pas sans replique.
1.° Les Privileges Exclusifs dans leur essence peuvent quelque fois être justifiés; mais ce n’est, du moins pour l’intérieur du Royaume, que par l’encouragement d’une Découverte ingénieuse, d’une Manipulation difficile, ou par la récompense de l’inventeur dont on fait la fortune. Celle de MM. les Fermiers Généraux est faite, et rien n’est plus connu, plus aisé que la Fabrication du tabac.
2.° Il parait probable a Mrs. les fermiers Generaux que la Liberté de ce Commerce diminuera les importations; C’est à dire qu’elle écartera les Etrangers et découragera les français, Comme la Varieté de la Fabrication aménera le dégout. Si ce Nouveau Cours de Morale est adopté, j’abandonne mon systême.
3.° Le tabac a été Marchand en 1719, et cet essai ne reussit pas; mais ce qu’on a fait et defait pendant la régence n’est pas l’Evangile des administeurs.; on prétend qu’il y eut alors des manœuvres dont le Patriotisme du tems actuel nous garantit, et que même dans ce temps là, on aurait pû prévenir. Ce n’est pas d’ailleurs sur l’opinion de tel ou tel Cabinet, C’est sur la justesse des raisons qu’on doit décider, et si l’on veut un Exemple d’un Droit très Fort payable à la sortie des Magasins du Roy dans les quels le tabac est déposé à son arrivée, cet Exemple n’est pas plus loin que l’Angleterre
4.° Mais la Contrebande m’a-t’on dit est plus facile sur une frontiere que sur une Côte, et sans jetter Mrs. les fermiers Généraux dans une controverse maritime, j’ai pû demander si nos isles d’Amérique se gardent plus aisement qu’une Province quatre fois plus grande? tandis que les Anglais sont en général plus Contrebandiers que nous, tandis qu’ils manquent même de Noms pour de nouvelles taxes, pourquoi si nôtre systême est si beau, ne l’ont il pas adopté? Serait ce que nôtre Jurisprudence fiscale effraie l’humanité, ou que dans ce pays ou cependant l’argent est si puissant, les gros capitalistes ont moins d’influence que chez nous? mais cet examen est inutile, et dans tout les cas, il me suffit d’Etablir ici que pour nôtre côte la différence avec les Anglais est nulle, et qu’en laissant les mêmes gardes à nôtre frontiere j’annulle également toutte différence entre les deux systêmes.
5.° On prétend il est vrai qu’au delà de nos Frontieres on cultiverait plus de tabac ce qui ne me parait pas le conséquence naturelle des Efforts que nous ferions pour attirer celui qui vient par mer, et pour tourner tous nos achats de ce Côté, et je ne puis même admettre que cette augmentation Supposée entrainerait celle de contrebande; car c’est un Effet qu’il serait singulier de produire en diminuant la tentation, et laissant les mêmes obstacles en les renforçant s’il le faut d’une partie des surveillants qui vexent l’intérieur du Royaume.
6.° On a cru que mon Projèt d’un Droit d’entrée sur le tabac etait lié à la Liberté de cette Culture dans le Royaume, mais n’ayant pas même supposé cette idée, il est inutile d’en parler ici: on m’a fait ensuitte interdire cette culture dans les Provinces où elle est permise,  Ce qui serait un peu different. Mais je ne suis ni arracheur, ni Planteur; La Ferme decourage l’importation du tabac par Mer, et je propose de l’augmenter; Elle cherche 29. millions dans un Monopole odieux au Public, et je tâche de les trouver dans un droit simple qui rende l’activité au Commerce et la Liberté aux Individus. il n’y a que celà de changé, et celà seul est l’objet de nôtre discussion.
7.0 Je prévois cependant une difficulté. Nôtre tabac en bout est marqué, le tabac Rapé est accompagné d’une vignette, il y a même diton, des hommes heureusement nés, habilement formés, qui par leur sagacité et leur expérience poursuivent la contrefaction jusques dans la tabatiere des Particuliers. Cette matiere est si nouvelle pour moi, qu’avec la même Candeur qui m’a dicté cette objection, Je prie MM. les fermiers Généraux de m’aider à la refuter. Il me semble que le tabac rapé, une fois distribué n’est plus sujet à Confiscation: il me semble qu’il y aurait des moyens pour attacher aux Boïtes une vignette distinctive. Mais ce n’est que le tabac en Bout qu’on peut croire vraiment essentiel de marquer, et parmi tant de précautions qu’il est possible d’adopter, je proposerai s’il le faut celle de borner a un certain nombre de Villes les Magazins où le tabac sera déposé à son entrée, ainsi que les atteliers que tout fabricant pourra y établir, et avant de sortir de ces Villes, le bout de tabac recevra comme à présent la marque qui doit lui servir de Passeport.
8.° On m’a fait aussi valoir l’interêt de tous ces Employés que la Ferme nourrit, mais il n’y a rien de dérangé pour les Gardes, et je souhaite même rendre leur sort meilleur, en leur ménageant quelques récompenses particulieres en même tems qu’on leur abandonnera touttes les saisies. Quant aux Ouvriers, ils ne s’affligeront pas, je pense, de travailler pour leur propre compte, ou de servir des fabricants dont ils auront le choix, et qui par conséquent les traiteront bien. Il n’y aura de perdû que la facilité pour les gens puissants de récompenser aux Dépens du Public quelques Protégés; mais ils ont tant de ressources!
9.° Il éxiste un Marché avec Robert Morriss dont l’infraction choquerai la délicatesse de MM. les Fermiers Généraux lors même qu’ils n’auraient pas déposé un million pour garantir leur engagement. Je suis ami de Robert Morriss et personne n’a eû plus d’occasions que moi de rendre hommage à ses talents; mais si son intérêt nuisait à l’intérêt public des deux Paÿs, il sait bien que je m’y opposerais. d’Ailleurs qu’a de commun avec mon Plan le marché de M. Morriss? une Certaine quantité de ses tabacs a dejà été livrée: Mrs. les Fermiers Généraux, nous en sommes convenus au comité, doivent avoir dixhuit mois d’avance dans leurs magasins, et ces magasins sont presque vuides. Leur contrat porte, dit-on, sur une année hors du Bail, et comme cette usurpation de souveraineté n’est qu’une distraction, le tiers du Marché devient nul. En faisant attention à ces trois objets je ne vois pas que MM. les Fermiers Généraux soient dans le cas de Rompre leur Engagement.
10.° On peut me faire une remarque que je suis loin de dissimuler; c’est que s’il importe beaucoup de détruire le Monopole du tabac, il est encore plus urgent de remedier à celui des Gabelles, en conservant le respect dû aux Engagements et à des Constitutions sacrées. Heureusement  que mon Projèt ne nuit point à celui-ci et Mrs. les Fermiers Généraux me trouveront prè à Convenir de la justesse de cette observation.
11.° m’occuperai-je de cette crainte chimérique d’une moins parfaitte fabrication? autant Vaudrait-il souhaiter que pour mieux satisfaire les gouts du Public tous les Vins pussent être faits à la fois dans le même pressoir. On connoit l’inconvénient de ces établissements lorsqu’ils ne sont pas nécessaires, la négligence qui règne partout où le Propriétaire ne veille pas, et pour rendre justice à la probité de Mrs. les Fermiers Généraux, c’est à leur mauvais Systême de Fabrication qu’on doit attribuer, et ces plaintes si multipliées, si justiffiées, que le Parlement de Bretagne vient encore de nous rappeller, et ce prix de manufacture et ce déchèt de 30. p.0/0 bien plus extraordinaire. Je ne puis donner sur cet objet des calculs bien éxacts; mais l’Exagération de ceux là, doit fraper tout le monde, surtout quand on sait que la Côte même de la Feuille de tabac s’embarque séparément en Virginie, et qu’on la transporte avec soin en Angleterre.
12.° Après avoir mathématiquement démontré que sur les propres Bazes de Mrs. les fermiers Généraux, mon Systême donne une augmentation de Commerce, une diminution de Prix du tabac et une egalité, pour ne pas dire un profit dans le revenu Public, me sera-t-il permis de calculer un instant d’après moi-même? Personne ne doutera que la Liberté de Commerce, la Varieté de fabrication, n’augmentent la consommation au moins d’un Cinqe., et ce Cinquieme Comme il n’y a rien à déduire pour les frais de Regie donne près de 7. millions de plus au Roy. S’il est vrai que les frais de Gardes pour touttes les parties des Fermes ne passent pas 8. millions, je dois espérer une diminution dans un Compte de 5,800,000.₶ sur l’article seul du tabac. On établiroit Vraisemblablement un droit à l’Entrée des Villes murées, une augmentation de taxe sur les communautés qui vendraient le tabac, et les Priviléges qu’ont à présent les Entreposeurs et débitants seraient supprimés. Toutes ces ressources fiscales et les œconomies de Regie pourroient peut-être donner deux millions. Si au lieu de 10. p.0/0 de profit une Régie se contentait de 7. p.0/0, Le Roy y gagnerait plus d’un million; voilà donc 9. ou 10. millions de plus pour ses revenus et au lieu de 27,000,000₶ obligatoires et 2. millions de chance que la ferme offre, nous devons espérer près de 40. millions de revenû, ce qui aurait encore laissé bien de la marge pour la prétenduë Contrebande si je n’avais pas refuté cette objection.
13.° Quant aux prix du tabac, plusieurs Anglais m’assurent que le déchèt sur la fabrication soignée, au lieu de 30. p.0/0 n’est pas de 16. p.0/0, et je le Crois d’autant plus que les différences pour le tabac en poudre, à mâcher, et à fumer doivent employer à peu près toutte la feuille. Celà seul ferait tomber le prix à moins de 50. sols. Je ne parlerai pas des frais de fabrication qui sont encore trop hauts quoique ceux de charroi dans les Bazes de la ferme, y aïent été compris. Ajoutons y cet avantage qu’il est toujours doux de rencontrer, C’est que les fantaisies des riches tourneront au Bénéfice des Pauvres, et que par Exemple, le  Marchand qui aura gagné 8. sols sur le tabac à la mode se contentera de 2. sols sur le tabac commun.
Repéterai-je ce que j’ai dit au comité sur les avantages de cette liberté, sur nos liaisons de commerce avec l’Amérique, sur les profits qu’y trouvera nôtre Navigation, sur ce débouché ouvert à 6. ou 7. millions d’Échange pour le tabac, en Productions et manufactures françaises. Mais ne nous bornons pas là, et songeons que ce courant d’affaires avec les Etats-unis en entrainera bien d’autres. Le Commerce du Nord, du Levant et de l’Inde, est quelquefois désavantageux, précaire, ou de peu d’encombrement. Un Commerce d’Echange toujours Croissant entre la france et le continent Américain n’a pas ces inconvénients et réunit les avantages politiques. Mon ambition va plus loin encore, et quand je considère nôtre alliance, nos intérêts Communs, la situation de nos Ports, le prix de nôtre main d’œuvre et les fautes passées de l’Angleterre, Je pense avec un double plaisir que la France peut être l’Entrepôt d’une très grande partie du Commerce des Etats-unis en Europe, et qu’il est de nôtre intérêt de faciliter ces Echanges réciproques.
C’est pour déférer aux instances du Comité que je donne par ecrit le Resumé de mon avis à la derniere Séance; l’idée que j’y avais aportée s’est fortifiée par la discussion avec MM. les fermiers Généraux; J’ai ajouté ici ma Reponse à quelques objections nouvelles; et mes calculs ont été corrigés par un ami accoutumé a des combinaisons plus profondes. Quand je parle ou j’ecris sur des objets si nouveaux pour moi, quand je m’empare ainsi du tems et de l’attention des Personnes habituées à ce genre de travail, j’ai grand besoin de compter sur cette indulgence que j’ai reclamée. Je souhaite que Messieurs les fermiers Généraux, en pensant que ma cause est celle du peuple, que je parle ici pour l’intérêt et le vœu Public, Veuillent bien améliorer mon projèt dans tous ses détails, et assurer son succès en affermant eux-mêmes ou régissant le droit. Je sais que tous les membres de notre Comité, s’ils approuvent cette idée primitive d’un Droit au lieu d’un Monopole, sauront mieux que moi l’approfondir et la démontrer; et si je n’ai pas le plaisir de voir mon Plan renversé par un Plan meilleur, je penserai avec satisfaction que j’ai tenu pendant quelques instants le canavas d’un ouvrage utile et perfectionné par d’;autres.


   
   Je n’ai pas cru devoir faire porter sur les frais de Regie ce gain de 10. p.0/0; mais on le trouverait encore bien aisément en ajoutant les 125,000.₶ de reste, aux 150,000₶ excedant le calcul des frais de Régie, et en complettant cette petite somme de 580,000.₶ par cent mille écus environ pris sur les œconomies que mon Plan offre à chaque Page.


